Citation Nr: 1131342	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for post-arthroscopic residuals of left knee chondromalacia (left knee disorder), currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for right knee chondromalacia (right knee disorder), currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for left heel disorder.



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988 and from June 1989 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the benefits sought.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates that tinnitus is not related to an in-service disease or injury.

2.  The preponderance of the probative evidence indicates that the Veteran's bilateral hearing loss is not related to an in-service disease or injury and was not manifested to a compensable degree within one year of service discharge.

3.  The preponderance of the probative evidence indicates that hypertension is not related to an in-service disease or injury and was not manifested to a compensable degree within one year of service discharge.

4.  Left knee disability has not been manifested by ankylosis, compensable limitation of motion on flexion or extension, lateral instability, or recurrent subluxation.  

5.  Right knee disorder has not been manifested by ankylosis, compensable limitation of motion on flexion or extension, lateral instability, or recurrent subluxation.  

6.  Left heel disorder has not manifested with moderate symptoms during the current rating period.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).

3.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).

4.  The requirements for a rating higher than 20 percent for left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5010, 5257, 5230, 5261 (2010).

5.  The requirements for a rating higher than 10 percent for right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5014, 5257, 5260, 5261.

6.  The requirements for a compensable rating for left heel disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in October 2008 and February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds both letters were fully time- and content-compliant  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran.  VA attempted to obtain the service treatment records from the Veteran's second period of service.  Of record are the entrance and separation examinations.  In a July 0209 Memorandum, VA determined that the records were unavailable.  It laid out the specific steps it took to obtain the records, as required by regulation.  That same month, it informed the Veteran of its inability to obtain the records (VA had solicited copies of the records from the Veteran on prior occasions).  The Veteran was provided with a VA examination in connection with his claims for increase but was provided examinations as part of the decision process on his tinnitus, hearing loss, and hypertension claims.  The Board finds that VA examinations were not warranted.

Under the VCAA, VA is obliged to provide an examination when the record contains: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).  The threshold for the duty to get an examination is rather low.  

Notwithstanding the low threshold, the Board finds it was not triggered, as the Board finds the record contains sufficient information to decide the claims for service connection.  These claims will be discussed in detail later in this decision.

The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the decision process on his claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Hearing Loss.

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

A September 2008 private medical report, which VA received in May 2009, notes the Veteran to have a bilateral sensorineural hearing loss.  The audiometric charts show the Veteran's hearing loss to manifest at sufficient severity for VA disability, if there is a causal connection with his active service.

The September 1983 Report Of Medical Examination For Enlistment reflects that the Veteran's hearing manifested as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
10
5
5
10
15

The Veteran's ears were assessed as normal, and he was deemed physically fit for entry into active service.  The service treatment records contain no documentation related to complaints or treatment for hearing loss, nor do they indicate that the Veteran was monitored as part of a hearing conservation program.  His Military Occupation Specialty was track vehicle repairman.

Upon his reenlistment for his second period of active service, the June 1989 Report Of Medical Examination For Enlistment reflects that the Veteran's hearing manifested as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
10
5
10

As was the case with the initial period of active service, the service treatment records contain no documentation related to complaints or treatment for hearing loss, nor do they indicate that the Veteran was monitored as part of a hearing conservation program.  The July 1992 Report Of Medical History for the physical examination for separation reflects that the Veteran specifically denied ever having or having then history of ear trouble or hearing loss.  The July 1992 Report Of Medical Examination For Discharge reflects that the Veteran's ears were assessed as normal, and his hearing manifested as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
5
5
15
20

There is no evidence that the Veteran's hearing loss manifested at least to a compensable degree within one year of his discharge from active service in 1992.

The Veteran asserted in his notice of disagreement that his hearing loss was the result of his working around large track and wheel vehicles during his active service, to include the noise produced by the testing of engines and transmissions.  The Board first notes that the Veteran is competent to provide probative evidence on the existence and severity of his hearing loss, as he is the one who experiences the symptoms of the disability.  See 38 C.F.R. § 3.159(a)(2).  The Veteran's assertion, however, goes beyond the existence and symptoms of his hearing loss, but also extends to an opinion on etiology.

Regardless of the Veteran's competency to opine on a causal connection between his bilateral hearing loss and his active service, see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), however, the probative evidence of record shows the Veteran's hearing acuity did not decrease during his active service.  While the megahertz values are not identical, which is directly related to how the Veteran reacted during the tests, the charts are roughly equivalent.  Hence, despite the Veteran having worked around heavy equipment for some eight years, the 1989 and 1992 audiograms indicate that there was no decrease in his hearing acuity as compared to the audiograms in 1983 when he enlisted.  Additionally, and more importantly, the Veteran specifically denied any history of hearing loss at the time of separation in 1992.  Thus, any allegation by the Veteran that he had hearing loss in service is rejected as not credible.  The statement the Veteran made at service separation is accorded significantly more probative value, as he made that statement contemporaneously with service and prior to submitting a claim for service connection.

Lastly, in 2001, when the Veteran was hospitalized at a VA facility, when asked about his medical history, the Veteran did not report any hearing loss or issues involving his ears.

In light of these factors, while the evidence shows the existence of the first element of service connection, which is a currently diagnosed bilateral hearing loss, the preponderance of the evidence shows the absence of a linkage with active service, as the Veteran did not incur a loss in hearing acuity during his active service.  Therefore, the Board finds the preponderance of the evidence is against the hearing loss claim on both a presumptive and direct basis, 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Tinnitus.

The private medical report does not contain any notation of tinnitus.  In as much as tinnitus is diagnosed entirely on the basis of the subjective report of the claimant, however, the Board infers the existence of a current tinnitus disorder on the basis of the Veteran's claim and assertions.

As is the case with the hearing loss, there are no entries in the service treatment records related to complaints of ringing in the ears.  As noted earlier, the reports of examination of record reflect the Veteran's ears were assessed as normal.

The Veteran has stated that tinnitus began in service.  However, he specifically denied at service separation in 1992 ever having or having then ear, nose, or throat trouble.  The Board finds as fact that had the Veteran had tinnitus at that time, he would have reported a medical history involving his ears or even hearing loss, as the buzzing in one's ear would impact hearing loss.  The first time the Veteran alleged tinnitus was in 2008, approximately 16 years following service discharge.  The Veteran was hospitalized at a VA facility in 2001, and when he provided a medical history, he did not report ringing of the ears or any sort of ear problem.  Thus, nine years following service discharge, there was no mention of ringing in the ears.  

Therefore, the Board finds the preponderance of the evidence is against the tinnitus claim.  38 C.F.R. § 3.303.

Hypertension.

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, and the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service treatment records note instances of borderline blood pressure readings, such as 138/90 in June 1987 and 122/88 in July 1987.  They do not indicate, however, that the Veteran was monitored for a five-day blood pressure check to determine if he in fact manifested hypertension.  The September 1983 Report Of Medical Examination For Enlistment for his second term of active service reflects his blood pressure was 118/80.  There is no notation by the examiner that the Veteran had hypertension, and his heart and vascular system were assessed as normal.  The Veteran denied ever having or having then high blood pressure on the July 1992 Report Of Medical History at service discharge.  The July 1992 Report Of Medical Examination For discharge reflects the Veteran's blood pressure as 130/84.

The medical evidence of record notes the Veteran was first diagnosed with essential hypertension in 2006, some 14 years after his active service.  There is no indication in the medical records that medical professionals deemed any connection between the Veteran's hypertension and his active service.  The Veteran asserts that his hypertension is the result of the stress of his active service.  The Board finds that diagnosing hypertension and opining on etiology in a particular case is beyond the skill and experience of the average lay person and requires special medical training.  As noted earlier, there is no evidence that the Veteran has any medical training.  Neither is there evidence of a medical opinion of a medical professional that the Veteran could have reported or relayed to VA.  Hence, the Board finds he is not competent to opine on any nexus between his hypertension and his active service and therefore rejects his assertion as no more than conjecture.

In light of the fact that there is no evidence that hypertension manifested to at least a compensable degree within one year of discharge from service, and the fact it was diagnosed 14 years after active service, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a). 

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Bilateral Knee Disorder.

Historically, a June 1989 rating decision granted service connection for chondromalacia of each patella and assigned an initial 10 percent rating for the left knee and a noncompensable rating for the right knee, effective March 1988.  An August 1994 rating decision increased the left knee rating from 10 to 20 percent, effective October 1992.  An October 2002 rating decision granted a 10 percent rating for the right knee, effective November 2001.  VA received the Veteran's current claim for increased ratings in September 2008.

The August 2009 rating decision notes that the left knee rating was assigned under Diagnostic Code 5010-5257.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  Diagnostic Code 5010 rates arthritis due to trauma, and 5257 rates instability of the knee.  See 38 C.F.R. § 4.71a.  The right knee is rated analogously to osteomalacia under Diagnostic Code 5014, as the Veteran's exact right knee disability is not in the rating criteria, and his symptoms are closest to osteomalacia.

The rating criteria require that both Diagnostic Codes 5010 and 5014 require that they be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.  These codes provide that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Under Diagnostic Code 5260, which addresses limitation of flexion of the leg, a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, which addresses limitation of extension, a noncompensable evaluation is warranted when limitation of extension is to 5 degrees.  A 10 percent evaluation requires that extension be limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a precedent opinion, VA General Counsel held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, a 20 percent evaluation is assigned for moderate recurrent subluxation or instability, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, the General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  

In a May 2009 statement in support of his claim for increased ratings, the Veteran stated his left knee was constantly painful daily and was swollen almost every day.  It also popped in and out, and it was hard for him to return it to its original position.  The Veteran described similar symptoms in his right knee.

The January 2009 fee-basis examination report notes the Veteran's chief complaint was pain in both knees.  Physical examination revealed range of motion of 0 to 130 degrees on the right, and 0 to 140 degrees on the left, both with pain.  The examiner noted that a December 2008 MRI examination showed no remarkable meniscus findings in the right knee, and the anterior and posterior collateral ligaments were grossly normal.  Baker's and chondromalacia cysts were seen.  In the left knee, the MRI revealed the lateral meniscus defect due to previous surgery, and there were no remarkable findings related to the anterior and posterior collateral ligaments.  The examiner did not change the standing diagnoses of chondromalacia with cyst on the right, and post-operative residuals of lateral menisectomy and popliteal cyst on the left.  The examiner noted the Veteran's pain limited his activities and work in that the use of stairs caused pain.

An October 2009 private examination report shows that the Veteran had 0 to 105 degrees of range of motion of both knees.

The Veteran asserted in his notice of disagreement that ascending stairs was very taxing and difficult due to his knee pain.  The Veteran submitted an April 2010 private report of KCB, M.D.  Dr. B noted that the Veteran reported severe pain in his left knee and walked with a limp on the left side.  Dr. B noted mild pain in the right knee.  Dr. B noted the cause of swelling and pain bilaterally was due to osteoarthritis, but he noted no objective findings of swelling.  Dr. B noted range of motion of 0 to 105 degrees of both knees.

The Board's review of the history of the Veteran's ratings reveals that service connection was granted for the left knee and the initial 10 percent rating assigned under Diagnostic Code 5099-5014.  The medical examination associated with the August 1994 rating decision noted full range of motion but atrophy of the quadriceps muscle.  The August 1994 rating decision reflects that the 20 percent rating was assigned under Diagnostic Code 5257 for moderate lateral instability to address the muscle atrophy.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for the left knee and in excess of 10 percent for the right knee.  The reasons follow.

As to the left knee, the Veteran's range of motion has been, at worst, 0 to 105 degrees.  Such ranges of motion do not reach the level of a 30 percent evaluation based on limitation of flexion.  The Veteran has full extension, and thus cannot receive a compensable evaluation for any loss of that motion.  Because the Veteran's range of motion in the left knee does not warrant a compensable evaluation, the Board finds the currently-assigned 20 percent evaluation addresses the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45.

Additionally, the Board finds that the evidence does not establish that he has instability of the left knee to warrant consideration of a separate evaluation under Diagnostic Code 5257.  Why the RO has still included that Diagnostic Code as part of the disability does not make sense, when no medical professional has stated that the knee is unstable.   

As to the right knee, the Veteran's range of motion has been, at worst, 0 to 105 degrees.  Such ranges of motion do not reach the level of a 20 percent evaluation based on limitation of flexion.  The Veteran has full extension, and thus cannot receive a compensable evaluation for any loss of that motion.  Because the Veteran's range of motion in the right knee does not warrant a compensable evaluation, the Board finds the currently-assigned 10 percent evaluation addresses the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45.

Additionally, the Board finds that the evidence does not establish that he has instability of the right knee to warrant consideration of a separate evaluation under Diagnostic Code 5257.  

In light of the above, the Board finds the preponderance of the evidence is against evaluations in excess than those currently assigned to the left and right knees.

Left Heel.

By way of history, an August 1994 rating decision granted service connection for a left heel fascial strain and assigned a noncompensable rating, effective October 1992.  See 38 C.F.R. § 4.31.

The service-connected disability is rated under Diagnostic Code 5284.  Under this Diagnostic Code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The January 2009 fee-basis examination did not note any positive findings as to the left heel.  The Veteran only asserted in his notice of disagreement that he wanted a reevaluation of the left heel and, on his VA Form 9, he noted his constant pain, but only in his knees.  The April 2010 private medical report submitted by the Veteran does not complaints or findings related to the left heel.  Thus, in the absence of objective findings on clinical examination, the preponderance of the evidence is against a finding that the Veteran warrants a compensable evaluation.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5284.

Extraschedular

Some of the Veteran's written submissions note that his disabilities render it difficult for him to work.  This raises the issues of whether referral for extraschedular consideration is appropriate.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this case reasonably describe the disability level and symptomatology of the Veteran's bilateral knee and left heel disabilities.  This means that the Veteran's disabilities are contemplated by the rating schedule, as the very symptoms manifested by his bilateral knee and left heel disorders and discussed above are included in the schedular rating criteria.  Hence, his disability picture is not exceptional.  In the absence of an exceptional disability picture, there is no basis consideration of the other criteria for submission for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds the currently assigned ratings, as discussed above, have already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected bilateral knee and left heel disorders.  See 38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an increased rating for the left knee disorder is denied.

Entitlement to an increased rating for the right knee disorder is denied.

Entitlement to a compensable rating for left heel disorder is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


